Title: To George Washington from Gouverneur Morris, 1 August 1785
From: Morris, Gouverneur
To: Washington, George



Dr Genl
Philadelphia 1 Augt 1785

I write this Letter as a Companion for some Shoes of Miss Bassett and if it is addressed to you rather than to her you must for that Trouble as well as many others accuse that Celebrity

which you had no little Trouble in acquiring. But you must tell the Lady that I am far from thinking that she ought not be as much celebrated as any General among you. Indeed between ourselves I think she will probably be entitled to the civic Crown as soon as the Modes and Forms of the World will permit a free Use of the Means. Not perhaps like a roman Soldier for a Citizen saved but like a good American Wife for a Citizen born. That this Praise may be speedily and frequently carried and long enjoyed is my sincere Wish and I know not of any better Epithalamium tho I have read some more pleasant.
Since I arrived at this Place I have heard of a Person who it was thought would suit you and I desired to see him and his Letters recommendatory &ca since which I have heard nothing more of him. Adieu[.] Present me in all proper Respect to Mrs Washington and beleive me ever yours

Gouvr Morris

